Name: Commission Regulation (EC) No 586/97 of 1 April 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 88/4 EN Official Journal of the European Communities 3 . 4. 97 COMMISSION REGULATION (EC) No 586/97 of 1 April 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 89/97 (4), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1997 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . P) OJ No L 17, 21 . 1 . 1997, p. 1 . P) OJ No L 253 , 11 . 10 . 1993, p. 1 . h) OJ No L 17, 21 . 1 . 1997, p. 28 . 3 . 4 . 97 EN Official Journal of the European Communities No L 88/5 ANNEX Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 36,91 213,91 325,08 507,14 242,72 1 486,63 72,05 27.34 26.35 274,53 71 913,23 1 1 393,53 81,05 6 1 1 2,48 7 249,64 1.30 Onions (other than seed) 0703 10 19 a) b) c) 26,50 153,58 233,39 364,10 174,26 1 067,35 51,73 19,63 18,92 197,10 51 631,01 8 180,13 58,19 4 388,53 5 204,97 1.40 Garlic 0703 20 00 a) b) c) 162,80 943,51 1 433,83 2 236,84 1 070,57 6 557,13 317,80 120,59 116,22 1 210,87 317 189,75 50 253,76 357,49 26 960,49 31 976,20 1.50 Leeks ex 0703 90 00 a) b) c) 48,53 281,26 427,42 666,79 319,13 1 954,65 94,73 35,95 34,65 360,95 94 552,94 14 980,43 106,57 8 036,81 9 531,97 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 75,84 439,53 667,95 1 042,03 498,72 3 054,62 148,04 56,18 54,14 564,08 147 762,11 23 410,59 166,54 12 559,48 14 896,04 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 311,28 473,04 737,96 353,20 2 163,29 104,85 39,78 38,34 399,48 104 645,34 16 579,42 117,94 8 894,64 10 549,40 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 50,21 290,99 442,22 689,88 330,18 2 022,32 98,01 37,19 35,84 373,45 97 826,15 15 499,02 110,26 8 315,03 9 861,95 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L.) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 614,04 933,14 1 455,73 696,73 4 267,37 206,82 78,48 75,64 788,03 206 426,62 32 705,07 232,66 17 545,85 20 810,06 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 49,93 289,37 439,75 686,03 328,34 2 011,04 97,47 36,98 35,65 371,37 97 280,62 15 412,59 109,64 8 268,66 9 806,95 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 11 05 0705 1 1 80 a) b) c) 90,53 524,67 797,33 1 243,86 595,32 3 646,29 176,72 67,06 64,63 673,34 176 383,22 27 945,16 198,80 14 992,22 17 781,36 1.120 Endives ex 0705 29 00 a) b) c) 21,82 126,46 192,18 299,80 143,49 878,85 42,59 16,16 15,58 162,29 42 512,78 6 735,48 47,91 3 613,50 4 285,75 1.130 Carrots ex 0706 10 00 a) b) c) 45,74 265,09 402,85 628,46 300,79 1 842,28 89,29 33,88 32,65 340,20 89 117,07 14 119,21 100,44 7 574,77 8 983,98 1.140 Radishes ex 0706 90 90 a) b) c) 149,40 865,85 1 315,81 2 052,73 982,45 6 017,41 291,64 110,66 106,66 1 111,20 291 082,00 46 117,39 328,07 24 741,39 29 344,25 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 412,05 2 388,05 3 629,06 5 661,48 2 709,63 16 596,22 804,35 305,21 294,16 3 064,72 802 813,50 127 193,24 904,82 68 237,54 80 932,39 No L 88/6 1 EN 1 Official Journal of the European Communities 3 . 4 . 97 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU F1M SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans : | 1.170.1 Beans (Vigna spp., Phaseolus ssp.) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 200,63 1 162,76 1 767,01 2 756,62 1 319,34 8 080,81 391,64 148,61 143,23 1 492,24 390 895,45 61 931,27 440,57 33 225,33 39 406,51 1.170.2 Beans (Phaseolus ssp ., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 145,07 840,76 1 277,68 1 993,23 953,96 5 843,01 283,19 107,45 103,57 1 078,99 282 645,68 44 780,79 318,56 24 024,32 28 493,78 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 538,00 817,58 1 275,47 610,45 3 738,93 181,21 68,76 66,27 690,45 180 864,40 28 655,14 203,85 15 373,11 18 233,11 1.190 Globe artichokes 0709 10 30 a) b) c)   Ã  1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 397,42 2 303,26 3 500,21 5 460,47 2 613,43 16 006,96 775,79 294,37 283,72 2 955,91 774 309,28 122 677,20 872,70 65 814,74 78 058,85 1.200.2  other ex 0709 20 00 a) b) c) 491,79 2 850,18 4 331,35 6 757,10 3 234,00 19 807,92 960,00 364,27 351,09 3 657,81 958 174,13 151 807,70 1 079,93 81 442,88 96 594,44 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 1 55,37 900,45 1 368,39 2 134,75 1 021,71 6 257,87 303,29 115,08 110,92 1 155,60 302 713,59 47 960,23 341,18 25 730,05 30 516,84 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 62,91 364,60 554,07 864,37 413,69 2 533,84 122,80 46,60 44,91 467,91 122 570,07 19 419,31 138,14 10 418,21 12 356,40 1.230 Chantarelles 0709 51 30 a) b) c) 1 317,71 7 636,83 1 1 605,49 18 105,07 8 665,23 53 073,67 2 572,25 976,04 940,71 9 800,80 2 567 347,10 406 755,99 2 893,57 218 219,36 258 816,69 1.240 Sweet peppers 0709 60 10 a) b) c) 261,55 1 515,82 2 303,55 3 593,64 1 719,95 10 534,50 510,56 193,73 186,72 1 945,34 509 588,33 80 736,30 574,34 43 313,99 51 372,08 1.250 Fennel 0709 90 50 a) b) c) 73,55 426,26 647,78 1 010,56 483,66 2 962,39 143,57 54,48 52,51 547,05 143 300,41 22 703,71 161,51 12 180,25 14 446,25 1.270 Sweet potatoes , whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 42,36 245,50 373,08 582,02 278,56 1 706,14 82,69 31,38 30,24 315,06 82 531,68 13 075,85 93,02 7 015,03 8 320,10 2.10 Chestnuts (Castanea spp .), fresh ex 0802 40 00 a) b) c) 159,46 924,16 1 404,42 2 190,95 1 048,61 6 422,60 311,28 118,11 113,84 1 186,02 310 682,30 49 222,75 350,16 26 407,37 31 320,18 2.30 Pineapples , fresh ex 0804 30 00 a) b) c) 61,73 357,76 543,68 848,16 405,94 2 486,31 120,50 45,72 44,07 459,13 120 271,03 19 055,06 135,55 10 222,80 12 124,64 3 . 4 . 97 [ EN 1 Official Journal of the European Communities No L 88/7 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.40 Avocados, fresh ex 0804 40 90 ex 0804 40 20 ex 0804 40 95 a) b) c) 112,13 649,85 987,56 1 540,64 737,36 4 516,28 218,88 83,06 80,05 833,99 218 467,36 34 612,74 246,23 18 569,29 22 023,90 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 124,06 718,99 1 092,64 1 704,56 815,82 4 996,79 242,17 91,89 88,57 922,73 241 711,06 38 295,34 272,42 20 544,96 24 367,12 2.60 2.60.1 Sweet oranges , fresh :  Sanguines and semi-sanguines 0805 10 42 0805 10 51 0805 10 37 a) b) c)       2.60.2  Navels , navelines , navelates , salustianas, vernas , Valencia lates , Maltese , shamou ­ tis , ovalis , trovita and hamlins 0805 10 44 0805 10 55 0805 10 38 a) b) c)       2.60.3  Others 0805 10 39 0805 10 46 0805 10 59 a) b) c)       2.70 2.70.1 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines , wilkings and simi ­ lar citrus hybrids , fresh :  Clementines 0805 20 21 a) b) c) 76,61 444,00 674,73 1 052,61 503,79 3 085,64 149,55 56,75 54,69 569,81 149 262,33 23 648,28 168,23 12 687,00 15 047,28 2.70.2  Monreales and satsumas 0805 20 23 a) b) c) 66,80 387,14 588,33 917,82 439,28 2 690,52 130,40 49,48 47,69 496,84 130 149,11 20 620,09 146,69 1 1 062,41 13 120,46 2.70.3  Mandarines and wilkings 0805 20 25 a) b) c) 60,12 348,43 529,50 826,04 395,35 2 421,47 117,36 44,53 42,92 447,16 117 134,20 18 558,08 132,02 9 956,17 11 808,41 2.70.4  Tangerines and others ex 0805 20 27 ex 0805 20 29 a) b) c) 55,69 322,75 490,48 765,17 366,22 2 243,04 108,71 41,25 39,76 414,21 108 503,05 17 190,61 122,29 9 222,54 10 938,30 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 152,09 881,44 1 339,51 2 089,69 1 000,14 6 125,76 296,89 112,65 108,58 1 131,21 296 323,03 46 947,75 333,98 25 186,86 29 872,61 No L 88/8 EN Official Journal of the European Communities 3 . 4. 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU F1M SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh:  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 30,46 176,53 268,27 418,51 200,30 1 226,84 59,46 22,56 21,75 226,55 59 346,44 9 402,51 66,89 5 044,33 5 982,77 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 44,51 257,96 392,01 611,56 292,70 1 792,74 86,89 32,97 31,78 331,05 86 720,61 13 739,52 97,74 7 371,08 8 742,39 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 143,84 833,63 1 266,84 1 976,33 945,89 5 793,47 280,78 106,54 102,69 1 069,85 280 249,23 44 401,11 315,86 23 820,62 28 252,19 2.110 Water melons 0807 11 00 a) b) c) 87,82 508,96 773,46 1 206,63 577,50 3 537,14 171,43 65,05 62,69 653,18 171 103,22 27 108,63 192,84 14 543,43 17 249,08 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 63,24 366,51 556,97 868,90 415,86 2 547,13 123,45 46,84 45,15 470,36 123 213,02 19 521,18 138,87 10 472,86 12 421,22 2.120.2  other ex 0807 19 00 a) b) c) 139,06 805,93 1 224,75 1 910,66 914,46 5 600,95 271,45 103,00 99,28 1 034,29 270 936,16 42 925,60 305,36 23 029,03 27 313,33 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)      2.140.2 Other ex 0808 20 41 a) b) c)      2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 156,60 907,58 1 379,23 2 151,65 1 029,80 6 307,41 305,69 116,00 111,80 1 164,75 305 110,04 48 339,91 343,88 25 933,74 30 758,43 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 146,66 849,97 1 291,68 2 015,08 964,43 5 907,05 286,29 108,63 104,70 1 090,82 285 743,54 45 271,60 322,05 24 287,63 28 806,08 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 77,79 450,83 685,12 1 068,82 511,55 3 133,16 151,85 57,62 55,53 578,58 151 561,37 24 012,53 170,82 12 882,41 15 279,05 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 104,70 606,79 922,13 1 438,56 688,51 4 217,02 204,38 77,55 74,75 778,73 203 991,20 32 319,21 229,91 17 338,84 20 564,55 3 . 4 . 97 I EN I Official Journal of the European Communities No L 88/9 l Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE I c) SEK BEF/LUF GBP \ 2.190 Plums a) 121,30 1 666,64 236,78 902,20 37 443,37 20 087,89 0809 40 10 b) 703,00 797,67 89,85 236 333,64 266,36 23 825,02 0809 40 40 c) 1 068,33 4 885,62 86,60 2.200 Strawberries a) 183,50 2 521,25 358,20 1 364,83 56 643,51 30 388,52 0810 10 10 b) 1 063,48 1 206,69 135,92 357 520,39 402,95 36 041,97 0810 1005 c) 1 616,14 7 390,87 131,00 0810 10 80 \ \ 2.205 Raspberries a) 1 746,08 23 990,79 3 408,45 12 986,91 538 986,96 289 159,58 0810 20 10 b) 10 119,46 11 482,19 1 293,34 3 401 957,51 3 834,23 342 954,56 I c) 15 378,29 70 327,21 1 246,53 \ 2.210 Fruit of the species Vaccinium myrtillus a) 2 140,29 29 407,16 4 177,97 15 918,94 660 673,28 354 442,73 0810 40 30 b) 12 404,11 14 074,50 1 585,34 4 170 012,62 4 699,88 420 382,92 I c) 18 850,22 86 204,89 1 527,96 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 35,00 480,89 68,32 260,32 10 803,94 5 796,17 0810 50 10 b) 202,84 230,16 25,92 68 191,90 76,86 6 874,49 0810 50 20 c) 308,26 1 409,70 24,99 0810 50 30 \ 2.230 Pomegranates a) 1 24,96 1 716,93 243,93 929,42 38 573,15 20 694,00 ex 0810 90 85 b) 724,21 821,73 92,56 243 464,57 274,40 24 543,89 c) 1 100,56 5 033,04 89,21 2.240 Khakis (including sharon fruit) a) 135,19 1 857,48 263,90 1 005,51 41 730,99 22 388,14 ex 0810 90 85 b) 783,50 889,01 100,14 263 396,08 296,87 26 553,21 c) 1 190,66 5 445,07 96,51 2.250 Lychees a) 152,35 2 093,26 297,40 1 133,14 47 028,01 25 229,92 ex 0810 90 30 b) 882,95 1 001,85 112,85 296 829,60 334,55 29 923,67 \ c) 1 341,80 6 136,23 108,76 |